United States Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-32674 AOXING PHARMACEUTICAL COMPANY, INC. (Exact Name of Registrant as Specified in its Charter) Florida 65-0636168 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer ID Number) 444 Washington Blvd, Suite 3338, Jersey City, NJ 07310 (Address of Principal Executive Offices) Issuer's Telephone Number: (646) 367-1747 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesX No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting companyX Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNoX APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: As of February 13, 2013, the number of shares outstanding of the Registrant’s common stock was 49,814,822 with $.001 par value. AOXING PHARMACEUTICALCOMPANY, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL QUARTER ENDED DECEMBER 31, 2012 TABLE OF CONTENTS Page No Part I Financial Information Item 1. Financial Statements: Consolidated Balance Sheet – December 31, 2012 (unaudited) and June 30, 2012 1 Consolidated Statements of Operations and Other Comprehensive Income (Loss) – for the Three and Six Months Ended December 31, 2012 and 2011 (Unaudited) 2 Consolidated Statements of Cash Flows – for the Six Months Ended December 31, 2012 and 2011 (Unaudited) 3 Notes to Consolidated Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 20 Part II Other Information Item 1A Risk Factors 20 Item 2 Unregistered Sale of Securities and Use of Proceeds 21 Item 3 Defaults Upon Senior Securities 21 Item 4 Mine Safety Disclosures 21 Item 5 Other Information 21 Item 6 Exhibits 21 Signatures 22 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, June 30, (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $626,259 and $575,223, respectively Inventories, net Prepaid expenses and other current assets TOTAL CURRENT ASSETS LONG-TERM ASSETS: Property and equipment, net of accumulated depreciation Goodwill Other intangible assets. net Investment in joint venture TOTAL LONG-TERM ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Short-term borrowings $ $ Accounts payable Loan payable - bank Current portion of loan payable - related parties Current portion of loan payable - other - Accrued expenses and other current liabilities TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Loan payable - related parties Loan payable - others Long-term bank loans - TOTAL LONG-TERM LIABILITIES Common stock, par value $0.001, 100,000,000 shares authorized, 49,814,822 and 49,615,013 shares issued and outstanding on December 31, 2012 and June 30, 2012 Additional paid in capital Accumulated deficit ) (38,829,768 ) Accumulated other comprehensive income TOTAL SHAREHOLDERS' EQUITY OF THE COMPANY NONCONTROLLING INTEREST IN SUBSIDIARIES ) (615,360 ) TOTAL EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See accompanying notes to the consolidated financial statements 1 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (LOSS) (Unaudited) For the three months ended For the six months ended December 31, December 31, SALES $ COST OF SALES GROSS PROFIT OPERATING EXPENSES: Research and development expense General and administrative expenses Selling expenses Depreciation and amortization Impairment of intangible assets - - TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) ) (2,264,906 ) ) OTHER INCOME (EXPENSE): Interest expense, net of interest income ) Change in fair value of warrant and derivative liabilities - - - Equity in loss of joint venture, net ) Subsidy income - - TOTAL OTHER (EXPENSE) ) ) (1,319,270 ) ) LOSS BEFORE INCOME TAXES ) ) (3,584,176 ) ) Income tax expense (credit) - NET LOSS ) Net income (loss) attributable to non-controlling interest in subsidiaries ) 2,437 (160,192 ) ) NET LOSS ATTRIBUTABLE TO SHAREHOLDERS OF THE COMPANY ) ) (3,423,984 ) ) OTHER COMPREHENSIVE INCOME : Foreign currency translation adjustment COMPREHENSIVE LOSS ) ) (3,360,234 ) ) Other comprehensive income attributable to non-controlling interest COMPREHENSIVE LOSS ATTRIBUTABLE TO THE COMPANY $ ) $ ) $ ) $ ) BASIC AND DILUTED LOSS PER COMMON SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING See accompanying notes to the consolidated financial statements 2 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the six months ended December 31, OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Bad debts - Common stock issued for services Change in fair value of warrants and derivative liability - ) Equity in loss of joint venture, net Net loss attributable to non-controlling interests ) ) Inventory markdown ) - Impairment charge on intangible assets - Changes in operating assets and liabilities: Accounts receivable ) Inventories Prepaid expenses and other current assets ) ) Accounts payable Accrued expenses and other current liabilities NET CASH USED IN OPERATING ACTIVITIES ) ) INVESTING ACTIVITIES: Acquisition of property and equipment ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) FINANCING ACTIVITIES: Proceeds from bank loans - Payment of bank loans - Short-term borrowings, net of repayment Payment/(proceeds) of other borrowings Repayment of loans to related party ) NET CASH PROVIDED BY FINANCING ACTIVITIES EFFECT OF EXCHANGE RATE ON CASH (DECREASE) INCREASE IN CASH CASH – BEGINNING OF PERIOD CASH – END OF PERIOD $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ - $ - See accompanying notes to the consolidated financial statements 3 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2012 (Unaudited) 1BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and pursuant to the requirements for reporting on Form 10-Q. Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for annual financial statements. However, the information included in these interim financial statements reflects all adjustments (consisting solely of normal recurring adjustments) which are, in the opinion of management, necessary for the fair presentation of the consolidated financial position and the consolidated results of operations. Results shown for interim periods are not necessarily indicative of the results to be obtained for a full year. The consolidated balance sheet as of June 30, 2012 was derived from the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K for the fiscal year 2012. These interim financial statements should be read in conjunction with that report. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2012 filed on October 15, 2012. 2BUSINESS DESCRIPTION AND SIGNIFICANT ACCOUNTING POLICIES Aoxing Pharmaceutical Co., Inc. (“the Company” or “Aoxing Pharma”) is a specialty pharmaceutical company specializing in research, development, manufacturing and distribution of a variety of narcotic, pain-management, and addiction treatment pharmaceutical products. As of December 31, 2012, the Company had one operating subsidiary: Hebei Aoxing Pharmaceutical Co., Inc. (“Hebei”), which is organized under the laws of the People’s Republic of China (“PRC”). As of December 31, 2012, the Company owned 95% of the issued and outstanding common stock of Hebei. Since 2002, Hebei has been engaged in developing narcotic, pain management, and addiction treatment pharmaceutical products, building its facilities and obtaining the requisite licenses from the Chinese Government. Headquartered in Shijiazhuang City, the pharmaceutical capital of China, outside of Beijing, Hebei now has China's largest and the most advanced manufacturing facility for highly regulated narcotic medicines, addressing a very under-served and fast-growing market in China. Its facility is one of the few GMP facilities licensed for manufacturing narcotics medicines. The Company is working closely with the Chinese government and SFDA to assure the strictly regulated availability to medical professionals throughout China of its narcotic drugs and pain medicines. 4 In April 2008, Hebei completed the acquisition of 100% of the registered capital of Lerentang (“LRT”). LRT was engaged in the manufacture and distribution of Chinese traditional medicines focusing on pain management related therapeutics within China. As of June 30, 2011, the manufacturing operations of LRT had been completely integrated into Hebei. Currently over 90% of the Company’s revenues derive from one herbal extraction, obtained from the acquisition of LRT, which is used to alleviate oral/dental and bone pain. Going Concern Throughout its history, the Company has managed to operate the business with negative net working capital. The Company’s negative working capital is primarily due to substantial short-term loans from banks. Annually, however, the banks have renewed or replaced the loans, allowing the Company to sustain its business despite negative working capital.In addition, the Company has been able to operate with a negative net working capital because of local governmental subsidies and loans from unrelated and related parties. During the six months ended December 31, 2012, the Company was able to obtain long-term bank loans from Beijing International Trust Co., Ltd and use these funds to repay short-term notes. The long-term loans carry higher interest rates, but have terms of two years, providing the Company with more financial flexibility. The Company believes operating cash flows will turn positive in the near-term from its new marketing campaign and increased sales force that the increased market demand for its main product in the near term and sales from several new products will produce substantial positive operating cash flows. The Company also believes that it will have continued support from related parties, and will have the ability to continue to roll over short-term debt.All of these factors, together, provide adequate resources to fund ongoing operations for the foreseeable future. However, if the Company’s short-term cash flows decrease significantly and the Company is unable to pay its short-term liabilities, the Company’s business, financial condition and results of operations could be materially affected. We have incurred recurring operating losses and had an accumulated deficit of $42.3million as of December 31, 2012. We had negative working capital of $1.4million as of as of December 31, 2012. Our history of operating losses and lack of binding financing commitments raise substantial doubt as to our ability to continue as a going concern. Despite negative operating cash flow positions, our management anticipates that we will generate sufficient cash flows to fund our operations for the next twelve months by increasing revenues and profit margins of our core product sales and continued support from our lenders to rollover debt when it becomes due. If future sales do not meet our forecasts, we may be required to fund operations by raising additional capital or seek external financing. As such, our ability to achieve our business plan is primarily dependent upon our ability to attain our planned level of operations and/or obtain sufficient additional capital at acceptable costs. With respect to these objectives, we cannot provide any assurance that we will succeed. If events or circumstances occur such that we are unable to or do not meet our operating plan as expected and/or do not secure additional financing, we may be required to significantly curtail or cease operations. 5 Investment in Joint Venture (“JV”) On April 26, 2010, Aoxing Pharma and Johnson Matthey Plc (‘JM”) entered into an agreement to establish a joint venture focused on research, development, manufacturing and marketing of active pharmaceutical ingredients for narcotics and neurological drugs for the China market. The JV represents a significant opportunity for both companies to expand their business in the rapidly growing pharmaceutical market in China. Under the terms of the agreement, Macfarlan Smith Ltd, a wholly owned subsidiary of Johnson Matthey Plc, headquartered in the United Kingdom, will contribute technology expertise and capital to the JV. Hebei will contribute capital, fixed assets and related active pharmaceutical ingredients manufacturing licenses. The JV Company is called Hebei Aoxing API Pharmaceutical Company, Ltd. (“API”). Hebei Aoxing has a 51% stake in API, while Macfarlan Smith (Hong Kong) Ltd (a wholly owned subsidiary of JM) holds 49%. Each company has equal representation on the board of directors that will oversee a management team responsible for corporate strategies and operations. The JV is located on the Hebei campus in Xinle City, 200 kilometers southwest of Beijing. On March 10, 2010, the JV obtained a business license from the City Industry & Commercial Administrative Bureau. The Company accounts for its investment in the JV under the equity method of accounting. Use of estimates in the preparation of financial statements The preparation of the consolidated financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements, and the reported amounts of revenue and expenses during the reporting period. Significant estimates reflected in the consolidated financial statements include, but are not limited to, the recoverability of the carrying amount and estimated useful lives of long-lived assets, allowance for accounts receivable, realizable values for inventories,valuation allowance of deferred tax assets, purchase price allocation of its acquisitions and share-based compensation expenses. Management makes these estimates using the best information available at the time the estimates are made; however, actual results when ultimately realized could differ significantly from those estimates. Impairment of long lived assets Long-lived assets are reviewed for impairment when circumstances indicate the carrying value of an asset may not be recoverable.For assets that are to be held and used, impairment is recognized when the estimated undiscounted cash flows associated with the asset or group of assets is less than their carrying value.If impairment exists, an adjustment is made to write the asset down to its fair value, and a loss is recorded as the difference between the carrying value and fair value.Fair values are determined based on quoted market values, discounted cash flows or internal and external appraisals, as applicable.Assets to be disposed of are carried at the lower of carrying value or estimated net realizable value. 6 Goodwill and intangible assets Goodwill was the result of the acquisition of LRT and 35% of Hebei Aoxing in 2008. Goodwill represents the cost of the acquired business in excess of the fair value of identifiable tangible and intangible net assets purchased. Intangible assets include drug permits and licenses and land use rights and are recorded at cost less accumulated amortization and any recognized impairment loss. The drug permits are amortized over their estimated useful life of 15 years on a straight-line basis. In accordance with Accounting Standards Codification (“ASC”) Topic 360-10-5, “Impairment or Disposal of Long-Lived Assets”, the Company performs an intangible asset impairment test for its definite-lived intangibles whenever events or changes in circumstances indicate that its carrying amount may not be recoverable.During the quarter ended December 31, 2012, management determined that some drug permits and licenses will not provide future benefits to the Company. Accordingly, an impairment provision of $613,739 was provided by the Company. The Company evaluates the valuation of its goodwill according to the provisions of ASC 350 to determine if the current value of goodwill has been impaired. The acquisition of LRT has been completely integrated into the Hebei Aoxing reporting unit. Goodwill for the Hebei Aoxing reporting unit will be tested for impairment between annual tests if an event occurs or circumstances change that would more likely than not reduce the fair value of the reporting unit below its carrying amount. The Company did not experience any such events or circumstances during the six months ended December 31, 2012. The Company will perform the required annual goodwill impairment test during the fourth quarter of each fiscal year. Amortization expense for the six months ended December 31, 2012 and 2011 were $140,008 and $138,127 respectively. Fair value measurement The Company has adopted ASC Topic 820, Fair Value Measurement and Disclosure, which defines fair value, establishes a framework for measuring fair value in GAAP, and expands disclosures about fair value measurements. It does not require any new fair value measurements, but provides guidance on how to measure fair value by providing a fair value hierarchy used to classify the source of the information. It establishes a three-level valuation hierarchy of valuation techniques based on observable and unobservable inputs, which may be used to measure fair value and include the following: Level 1 - Quoted prices in active markets for identical assets or liabilities. 7 Level 2 - Inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 3 - Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. Classification within the hierarchy is determined based on the lowest level of input that is significant to the fair value measurement. The carrying amount of cash and cash equivalents, accounts receivable, inventories, prepaid expenses and other current assets, accounts payable and accrued expenses are reasonable estimates of their fair value because of the short term nature of these items and classified within Level 1 of the fair value Hierarchy. As of December 31, 2012, the Company did not have any assets or liabilities that are measured on a recurring basis at fair value. The Company’s short-term borrowings, loans payable, related party notes payable and unrelated party notes payable that are considered Level 2 financial instruments measured at fair value on a non-recurring basis as of December 31, 2012. The Company does not have any level 3 financial instruments. The Company uses the discounted cash flow approach when determining fair values of its non-recurring fair value measurements when required. We determine the fair value of our goodwill for purposes of comparing to the carrying value on at least an annual basis. Our goodwill would be adjusted to fair value if it is deemed to be impaired.Certain unobservable units for these assets are offered quotes, lack of marketability, long-term revenue growth rates and discounts rates. For Level 3 measurements, significant increases or decreases in long-term growth rates or discount rates in isolation or in combination could result in a significantly lower or higher fair value measurement. In general, a change in the long-term growth rate of our Hebei Aoxing business unit could negatively affect the fair value of our goodwill. Recent accounting pronouncements The Company has reviewed all recently issued, but not yet effective, accounting pronouncements and does not believe the future adoption of any such pronouncements may be expected to cause a material impact on its financial condition or the results of its operations. On July 27, 2012, the FASB issued ASU 2012-02, Intangibles - Goodwill and Other (Topic 350) - Testing Indefinite-Lived Intangible Assets for Impairment. The ASU provides entities with an option to first assess qualitative factors to determine whether events or circumstances indicate that it is more likely than not that the indefinite-lived intangible asset is impaired. If an entity concludes that it is more than 50% likely that an indefinite-lived intangible asset is not impaired, no further analysis is required. However, if an entity concludes otherwise, it would be required to determine the fair value of the indefinite-lived intangible asset to measure the amount of actual impairment, if any, as currently required under US GAAP. The ASU is effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012. Early adoption is permitted. On January 1, 2013, the Company adopted this ASU. The Company has determined this ASU will have not have a material effect on the Company's consolidated financial statements. 8 3INVENTORIES, NET Inventories consist of the following: December 31, June 30, Work in process $ $ Raw materials Finished goods $ $ The provisions for obsolete inventory as of December 31, 2012 and June 30, 2012 were$14,621 and $36,080, respectively. 4 EQUITY-METHOD INVESTMENT IN JOINT VENTURE The Company account for its investment in API (see Note 2), under the equity method of accounting. Summarized financial information for our investment in API assuming a 100% ownership interest is as follows: For the Six months For the Year 　 Ended Ended December 31, 2012 June 30, 2012 Current assets $ $ Noncurrent assets Current liabilities $ $ Noncurrent liabilities - - Equity $ $ Revenue - - General and administrative expenses $ $ Net loss $ ) $ ) 9 5 ACCRUED EXPENSES AND OTHER CURRENT LIABILITIES Accrued expenses and taxes consist of the following: December 31, June 30, Accrued salaries and benefits $ $ Accrued interest Accrued taxes Deposit payable Due to employee Prepayment from customers Other accounts payable Other accrued expenses and current liabilities $ $ 6LOAN PAYABLE - BANK Loan payable – bank consist of the following loans collateralized by assets of the Company: December 31, June 30, Bank Note in the amount of 30 million RMB with Bank of Communications bearing an annual floating rate of7.872%, set to be 20% higher than the interest rate of the People’s Bank of China rate, initially made on April 29, 2011, renewed on April 18, 2012 for one year maturing on April 18, 2013 $ $ Bank Note in the amount of 25 million RMB with China CITIC Bank bearing an annual floating rate of8.528%, set to be 30% higher than the interest rate of the People’s Bank of China rate, originally to mature on April 13, 2013.The loan was repaid on September 6, 2012. - $ $ 10 7LOAN PAYABLE – RELATED PARTIES Loan payable – related parties consists of loans from shareholders, officers, and other related parties, bearing interest at an average rate of 15.41%per annum as of December 31, 2012 and June 30, 1012. Loans will mature as follows: December 31, June 30, Within one year $ $ 1 – 2 years 2 – 3 years - Total Less current portion ) ) $ $ 8 LOAN PAYABLE – OTHER Loan payable – other consist of loans from unrelated third-parties, bearing interest at an average rate of 17.88% per annum as of December 31, 2012 and June 30, 2012. Loans will mature as following: December 31, June 30, Within one year $ 1 – 2 years $ - 2 – 3 years Total Less current portion ) $ $ 9 LONG TERM BANK LOAN During the three months ended September 30, 2012, the Company entered into a loan agreement with Beijing International Trust Co., Ltd and obtained a loan of $7,107,545 with a term of two years. The loan requires principle payments in the amount of $190,000 on July 20 and December 20, 2013 respectively plus interest only payments each quarter on the 21th of March, June, September and December. This loan bears 18.0% interest per annum.The loan matures on September 23, 2014 and the Company must repay 15%, 15% and 50% of the original loan balance 20 days, 10 days and 5 days, respectively before the maturity date. During the three months ended December 31, 2012, the Company obtained an additional loan of $3,186,647 with an 16.5% interest per annum that will mature on September 21, 2014. This loan has interest only payments due quarterly on the 21th of March, June, September and December. 11 10ISSUANCE OF COMMON STOCK During the three months ended December 31, 2012, the Company recorded $69,300 in stock compensation expenses for the issuance of 120,000 shares of common stock related to a separation agreement with an executive. 11 TAXES The Company’s Chinese subsidiaries are governed by the Income Tax Law of the People’s Republic of China concerning private-run enterprises, which are generally subject to tax at a statutory rate of 25% on income reported in the statutory financial statements after appropriate tax adjustments. The reconciliation of income tax at the U.S. statutory rate to the Company’s effective tax rate is as follows: For six months ended December 31, Tax at U.S. Statutory rate $ ) $ ) Tax rate difference between China and U.S. Change in Valuation Allowance Net operating loss expired Effective tax rate $
